Orders of Family Court, respectively entered April 28, 1967, July 24, 1967, September 13, 1967 and September 20, 1967, unanimously affirmed, with $50 costs and disbursements to petitioner-respondent. The incidental determination by the Family Court that the Mexean divorce decree is invalid is not res judicata in the action pending between the parties in the Supreme Court (Loomis v. Loomis, 288 N. Y. 222), and the instant disposition is without prejudice to the maintenance of that action. Concur — Botein, P. J., Steuer, Capozzoli, MeGivern and McNally, JJ.